Citation Nr: 0011304	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  98-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to warrant 
reopening of the appellant's claim for entitlement to service 
connection for a back disability has been submitted.

2.  Entitlement to an increased rating for service-connected 
chondromalacia of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from December 1972 to 
December 1976.

This appeal arises from a July 1996 and December 1997 rating 
decisions by Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee.


REMAND

A hearing on appeal will be granted if the appellant or the 
appellant's representative expresses a desire to appear in 
person.  38 C.F.R. § 20.700(a) (1999).  

In March 2000, within 90 days after his appeal was 
transferred to the Board, the appellant submitted a statement 
requesting that his hearing before a member of the Board be 
conducted at the RO rather than in Washington, D.C.  This 
request was also received more than two weeks prior to the 
veteran's scheduled hearing in Washington, D. C.  38 C.F.R. 
§ 20.704(c).  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a traveling Member of 
the Board of Veterans' Appeals.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




